DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              V.R.J., a minor,
                                 Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D20-414

                            [November 12, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562019CJ000339A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

GERBER, J.

   The issue in this appeal is whether a juvenile, who after being ordered
into secure detention during a court hearing, and while waiting to be
removed from the courtroom while other cases proceed, instead absconds
the courtroom without permission, can be found guilty of escape from a
juvenile facility in violation of section 985.721(3), Florida Statutes (2018),
which provides in pertinent part:            “An escape from … [l]awful
transportation to or from any ... secure detention facility or residential
commitment facility, constitutes escape ….” § 985.721(3), Fla. Stat. (2018)
(emphasis added). We say yes, and affirm the circuit court’s denial of the
juvenile’s pre-trial motion to dismiss and his in-trial motion for judgment
of dismissal.

   We present this opinion in four parts:
   1. The juvenile’s pre-trial motion to dismiss;
   2. The juvenile’s in-trial motion for judgment of dismissal;
   3. The parties’ arguments on appeal; and
   4. Our review.
            1. The Juvenile’s Pre-Trial Motion to Dismiss

   The state filed a delinquency petition alleging:

      On or about December 19, 2018, [the juvenile] did unlawfully
      escape from a secure detention facility maintained for the
      temporary detention of children pending adjudication,
      disposition, or placement or from a residential treatment
      facility described in Florida Statute 985.03(44), maintained
      for the custody, treatment, or rehabilitation of children found
      to have committed delinquent acts or violations of law, or from
      lawful transportation to or from any secure detention facility
      or residential commitment facility, in violation of Florida
      Statutes 985.721 and 944.40[.]

   The juvenile filed a sworn motion to dismiss under Florida Rule of
Criminal Procedure 3.190(c)(4). The motion described the undisputed
facts as follows. The circuit court adjudicated the defendant on other
cases and ordered him into a Department of Juvenile Justice (DJJ) secure
detention facility until an opening for a program became available. After
being fingerprinted, the juvenile was handed over to two DJJ officers in
the courtroom. Several minutes later a disruption occurred in the
courtroom and the juvenile was observed exiting the courtroom. The
juvenile was in the lobby outside the courtroom when pursued and cuffed
by law enforcement. Based on those undisputed facts, the motion argued
section 985.721 did not apply to the juvenile’s conduct, and although
other remedies were available for the juvenile’s conduct, “as a matter of
law escape is not the remedy herein.”

   In response to the motion, the state filed a sworn traverse. In the
traverse, the state alleged additional facts existed which the motion had
omitted. Specifically, the state alleged the juvenile was awaiting transport
to the DJJ detention center pending placement in his nonsecure
restrictiveness level residential program; the DJJ staff did not give the
juvenile permission to leave the jury box area or to leave the courtroom to
go to the elevator; and when the juvenile left the jury box area, he stated,
“F*** this s***.” Based on the totality of facts alleged in the motion and
traverse, the state argued a prima facie case existed that the juvenile had
violated section 985.721(3), Florida Statutes (2018), by escaping from
lawful transportation to a secure detention facility.

    The circuit court (a different judge than the judge before whom the
alleged escape occurred) denied the juvenile’s motion to dismiss. The court

                                     2
reasoned that because the state had filed a traverse which alleged material
facts were in dispute, the court was required to deny the motion to dismiss.
Thus, the circuit court did not rule on the motion’s merits. Instead, the
circuit court set the case for a non-jury trial.

   At the beginning of the non-jury trial, the state brought up the
juvenile’s motion to dismiss and told the court “I don’t believe the Court
issued a ruling … on that motion.” [Perhaps the state was referring to the
absence of a ruling on the motion’s merits.] The circuit court then ruled:

      As far as the motion to dismiss, the Court will find that the
      State has made a prima facie case for the charges against [the
      juvenile], based on the fact that the material facts that are in
      both [the motion to dismiss and the traverse] is that [the
      juvenile] had already been sentenced and at that time was
      awaiting transport ….

    When the circuit court asked if the parties had any other pretrial
matters, defense counsel stated, “I will say something … with regards to
your … ruling.” The court permitted defense counsel to do so. Defense
counsel argued, “[Section 985.721] requires that [this] is commitment
facilities … or being transported to and from a place of confinement …. He
was still here in the courthouse, they stopped him right out here in the
hallway.” The circuit court responded, “I don’t deny that that’s a defense
to the charge, but I believe as far as a prima facie case for the charge … I
believe the State has made the case.”

    2. The Juvenile’s In-Trial Motion for Judgment of Dismissal

    The state began its case-in-chief by requesting the court to take judicial
notice of the detention order entered against the juvenile on the other
delinquency cases which brought the juvenile into court on the day of the
alleged escape. Defense counsel had no objection. The court granted the
request.

   A courtroom deputy testified that after the circuit court completed the
disposition on the other delinquency cases, he fingerprinted the juvenile,
had the juvenile sit in the jury box, and told the DJJ probation officer that
the juvenile was “now in [DJJ] custody.” The juvenile was not cuffed at
that time. When the deputy turned his back to give the fingerprint card to
the clerk, the deputy heard some commotion behind him, turned around,
and saw the juvenile at the courtroom door heading into the hallway. The
deputy called out the juvenile’s name, but the juvenile did not stop. The
deputy went into the hallway after the juvenile, and caught up to him

                                      3
before he reached the elevators, where the juvenile put up some resistance
to keep from getting handcuffed.

    To confirm the deputy’s description of the juvenile’s actions, the state
also presented the testimony of a DJJ probation officer who had witnessed
the events in the courtroom and another DJJ probation officer who had
witnessed the events in the hallway. The state also introduced into
evidence, without objection, the courtroom and hallway videos depicting
the juvenile’s actions. The state further had one of the DJJ probation
officers testify that, after the circuit court orders a juvenile be placed in
detention, the juvenile is transported from the courtroom to a secure DJJ
van which transports the juvenile to a secure DJJ detention center
pending further action.

   After the state rested its case, defense counsel moved for a judgment of
dismissal, arguing that the state had not presented a prima facie case of
escape under section 985.721 because the juvenile had merely walked out
of the courtroom and was standing near the elevator when he was
apprehended. The circuit court denied the motion, finding that the state
had presented a prima facie case to allow the trial to continue moving
forward.

   The juvenile rested without presenting any evidence. During closing
arguments, defense counsel asked the court to reconsider the juvenile’s
motion for judgment of dismissal that based on the testimony and
evidence, the juvenile had not committed the offense of escape. Instead,
defense counsel argued, the juvenile’s actions may have amounted to
contempt of court and resisting an officer without violence, but not escape.

    The state countered it had established the juvenile committed the
offense of escape because he had been committed to secure detention in
court and was awaiting transportation from court to the detention facility
when he walked out of the courtroom to the elevators.

   In rebuttal, defense counsel argued the state had not presented any
evidence that anyone had told the juvenile that he had to remain seated
and could not move, and the juvenile was not confined in any detention
facility.

   The circuit court first pronounced its findings of fact. The circuit court
stated the videos showed the prior judge specifically advised the juvenile
that he had been placed in secure detention, and showed the courtroom
deputy fingerprinting the juvenile before taking the juvenile to sit down
next to the DJJ officers, including the deputy leaning over to explain

                                     4
something to the DJJ officers, consistent with the deputy’s testimony that
he had told the DJJ officers that the juvenile was now in their custody.
Then, several minutes later, while the prior judge was out of the
courtroom, the juvenile looked up at the door, got up, and walked out the
door.

   Based on those findings of fact, the circuit court then pronounced its
conclusions of law:

      [I]t is obvious that [the juvenile] is in the custody of DJJ at
      [that] time. Not … only has he been arrested, but at the point
      when he escapes he is being transported at that time … to a
      secure detention facility to await transport to a residential
      commitment facility. Once he was turned over by the deput[y],
      just because he was not in a vehicle, does not mean that
      transport has not begun because the judge had ordered …
      prior to [the juvenile] sitting down and prior to him being
      turned over to DJJ … told him specifically you are placed in
      secure detention until placement. So therefore … I’m finding
      that he is guilty as charged as to 985[.]721 of escape from a
      secure detention or residential commitment facility.

   After the circuit court entered a final disposition order adjudicating the
juvenile as delinquent, this appeal followed.

                 3. The Parties’ Arguments on Appeal

   The juvenile argues the circuit court erred in denying his pre-trial
motion to dismiss and his in-trial motion for judgment of dismissal,
because section 985.721, as a penal statute which must be strictly
construed in the accused’s favor, does not encompass the juvenile’s
conduct in this case. More specifically, the juvenile argues section
985.721 concerns escape from a secure detention facility or residential
commitment facility, not leaving a courtroom after a detention order is
entered. At worst, the juvenile argues, his conduct amounted to only
contempt of court.

   The state responds that the juvenile did not preserve the argument on
appeal that the circuit court misinterpreted section 985.721’s application
to this case, because that argument differs from the argument which he
made in the circuit court that the state failed to present a prima facie case.
On the merits, the state argues its evidence presented a prima facie case
of escape within section 985.721’s plain meaning. More specifically, the
state argues once the circuit court entered the detention order, the juvenile

                                      5
was in custody and the transportation process had begun, thus satisfying
section 985.721(3) (“An escape from … [l]awful transportation to or from
any such secure detention facility or residential commitment facility,
constitutes escape ….”).

                              4. Our Review

    “To preserve an issue for appellate review, ... a contemporaneous
objection must be made with sufficient specificity ‘to apprise the trial court
of the putative error.’” Ramos v. State, 798 So. 2d 4, 5 (Fla. 4th DCA 2001)
(quoting Williams v. State, 414 So. 2d 509, 511 (Fla. 1982)).

   The juvenile’s argument was preserved in the circuit court. Although
the juvenile’s trial counsel characterized the argument on the motions to
dismiss as a failure to prove a prima facie case, whereas the juvenile’s
appellate counsel characterizes the argument on appeal as the
misapplication of section 985.721 to the juvenile’s conduct in this case,
those characterizations are simply different phrasing of the same
argument – that the juvenile’s conduct of leaving a courtroom is not a
crime under section 985.721, because his conduct did not involve
escaping from a DJJ transport vehicle or facility.

   On the merits, our review is de novo. See R.N. v. State, 257 So. 3d 507,
509 (Fla. 4th DCA 2018) (“We review the [circuit] court’s denial of a motion
for judgment of dismissal in a juvenile case de novo. And ‘[t]he
construction and application of a statute is an issue of law subject to de
novo review.’”) (citations omitted); N.H. v. State, 111 So. 3d 950, 951 (Fla.
2d DCA 2013) (“We review the denial of a motion to dismiss in a
delinquency case de novo.”).

   “A motion for judgment of [dismissal] pertains to the legal sufficiency of
the state’s evidence. If the evidence, taken in a light most favorable to the
state does not support a conviction, the motion must be granted. If the
state establishes the existence of each element of the crime charged, then
the motion must be denied.” T.L.T. v. State, 53 So. 3d 1100, 1102 (Fla.
4th DCA 2011).

    “To answer a question of statutory construction, courts must first look
to the statute’s language, considering its words in the context of the entire
section rather than in isolation. If the statutory language is clear and
unambiguous, the court must recognize the statute’s plain meaning and,
therefore, need not employ any other rules of statutory construction.”
State v. Lewars, 259 So. 3d 793, 797 (Fla. 2018) (internal citations
omitted).

                                      6
   “Courts may determine the plain and obvious meaning of a statute’s
text by referring to dictionaries.” State v. D.C., 114 So. 3d 440, 442 (Fla.
5th DCA 2013) (citations omitted).

    “Under the rule of lenity, ambiguous criminal statutes must be
construed in favor of the accused. However, the rule of lenity is a canon
of last resort that applies only when, after consulting traditional rules of
statutory construction, the statute is still ambiguous. The rule of lenity is
inapplicable when a statute is unambiguous.” State v. Sampaio, 291 So.
3d 120, 125 (Fla. 4th DCA 2020) (emphasis added; citations omitted).

    Applying the foregoing standards of review and the dictionary definition
of “transportation,” we conclude the circuit court properly denied the
juvenile’s pre-trial motion to dismiss and in-trial motion for judgment of
dismissal. Section 985.721(3) is unambiguous, the rule of lenity does not
apply, and the juvenile’s conduct, as described in the state’s traverse and
trial evidence, proved he had violated section 985.721(3).

    Section 985.721(3) provides in pertinent part: “An escape from …
[l]awful transportation to or from any ... secure detention facility or
residential commitment facility, constitutes escape ….” § 985.721(3), Fla.
Stat. (2018) (emphasis added).

   Merriam-Webster’s dictionary defines transportation as “1: an act,
process, or instance of transporting or being transported[;] 2a: means of
conveyance or travel from one place to another[,] . . . .” Merriam-Webster
Online    Dictionary    (2020),   available    at  https://www.merriam-
webster.com/dictionary/transportation.       (emphasis     added).      The
dictionary further defines transport as verb meaning “to transfer or convey
from one place to another.” Merriam–Webster Online Dictionary (2020),
available at https://www.merriam-webster.com/dictionary/transport.
(emphasis added).

   Here, the “one place” from which the juvenile’s transport began was the
courtroom. The fact that the DJJ officers had not physically begun moving
the juvenile from the courtroom does not change the fact that the
courtroom was the “one place” from which the juvenile’s transport began.
As the circuit court concluded below: “Once [the juvenile] was turned over
by the deput[y], just because he was not in a vehicle, does not mean that
transport has not begun because the judge had ordered … prior to [the
juvenile] sitting down and prior to him being turned over to DJJ … told
him specifically you are placed in secure detention until placement.”


                                     7
   Further, as our supreme court indicated in State v. Ramsey, 475 So.
2d 671 (Fla. 1985), involving escape under section 944.40, Florida
Statutes, a comparable statute:

         Since a suspect does not become a “prisoner” until he is
      placed under arrest, and since he cannot be transported to a
      place of confinement until he becomes a prisoner, unless the
      facts clearly show that the officer had no intention of taking
      him from the scene, “transportation to a place of confinement”
      begins at the time the suspect is placed under arrest, because
      that is the very first step in the process. Even though not yet
      physically restrained, one who has been placed under arrest
      has had his liberty restrained in that he is not free to leave.
      His confinement has thus begun and if he escapes from lawful
      custody, the fact that he may be properly charged with
      resisting arrest does not affect the result, because oftentimes
      a single act violates two or more criminal statutes.

          Thus a literal interpretation of the words of the statute
      itself leads to the conclusion that one who meets the definition
      of prisoner is being transported to a place of confinement at
      the point in time when he becomes a prisoner.

Id. at 672 (internal indentations and citation omitted); see also Applewhite
v. State, 874 So. 2d 1276, 1279 (Fla. 5th DCA 2004) (trial court acted
within its discretion in instructing jury on definition of “transportation to
place of confinement” within meaning of escape statute in that defendant
ran after officer told him that he was under arrest but before officer could
handcuff him).

   Applying the foregoing authorities here, the circuit court properly
denied both the juvenile’s pre-trial motion to dismiss and his in-trial
motion for judgment of dismissal. The state’s sworn traverse alleged a
prima facie case that the juvenile had violated section 985.721(3) when,
after the prior judge entered the detention order, and while the juvenile
was awaiting transport from the courtroom to the DJJ detention center,
the juvenile left the courtroom without permission. Further, at trial, the
state proved a prima facie case that the juvenile had violated section
985.721(3) through the courtroom deputy’s testimony that, after the
circuit court entered the detention order, the deputy placed the juvenile in
the jury box and told the DJJ probation officer that the juvenile was now
in DJJ custody, but then the juvenile left the courtroom and went down
the hallway towards the elevators before being apprehended. The deputy’s
testimony was confirmed by the testimony of the DJJ probation officer who

                                     8
had been in the courtroom and the other DJJ probation officer who had
been in the hallway. The deputy’s testimony was further confirmed by the
courtroom and hallway videos depicting the juvenile’s actions.

                               Conclusion

   Based on the foregoing, the state’s traverse and trial evidence showed
the juvenile had been taken into custody and the transportation process
had begun. Thus, his escape fell within section 985.721(3)’s plain
meaning. Accordingly, we affirm the circuit court’s orders denying the
juvenile’s pre-trial motion to dismiss and in-trial motion for judgment of
dismissal.

   Affirmed.

WARNER and ARTAU, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    9